Title: Alexander Garrett to Thomas Jefferson, 12 April 1817
From: Garrett, Alexander
To: Jefferson, Thomas


          
            Dr sir
            12th April—17
          
          In consequence of Mr Perrys absence from home, I was not able to see him untill yesterday at sun set, when I closed the contract with him in behalf of the college, he has promised to survey it as soon as possible say Wednessday or thursday next; I understand from Mr Winn, that the Glebe money in his hands except about 6. or 700$ is in Virginia bank stock, should not some arrangements be immediately made to dispose of so much of this stock as will enable the Visitors to meet the payment for this purchase of Perry. Mr Winn says the stock is now at about $105–
          
            Very Respectfully Yours
            Alex Garrett
          
        